DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/25/21.
	In regards to Applicant’s traversal claims 14-20 are being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0096017 (Yamasaki).
Regarding claim 1, Yamasaki discloses a tankless toilet system comprising:
a tankless (see Fig. 19 – functional case 2 isn’t a tank) toilet (1) configured to receive water from a water source (3), the tankless toilet comprising:
a bowl (12);
a rim jet (32) fluidly coupled to a first supply conduit configured to receive the water from the water source, the rim jet configured to provide the water to the bowl;
a sump (Fig. 2)
a sump jet (31) fluidly coupled to a second conduit configured to receive the water from the water source, the sump jet configured to provide water to the sump;
a sensor (44/46) coupled to the tankless toilet and configured to detect a first capacitance value when a first amount of water is in the sump and a second capacitance value when a second amount of water is in the sump (Para. 0156).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected in the alternate under 35 U.S.C. 103 as being unpatentable over US 5,133,089 (Tsutsui) in view of US 9,920,510 (Hall).
	Regarding claim 1, Tsutsui discloses a tankless toilet system comprising:
	a tankless toilet (Fig. 8) configured to receive water from a water source (15), the tankless toilet comprising:
	a bowl (50);
	a first supply conduit (17/64/65/66; C11 L14-17) configured to receive the water from the water source;
	a rim jet (54/54c) fluidly coupled to the first supply conduit and configured to provide the water to the bowl;
	a sump (53c) configured to receive water from the bowl;
	a second supply conduit (18/63) configured to receive the water from the water source separate from the first supply conduit; and
	a sump jet (71a) fluidly coupled to the second supply conduit and configured to provide the water to the sump; and
	a sensor (69) coupled to the tankless toilet for monitoring the volume of water dispensed by the sump jet.
	However, while Tsutsui discloses a sensor and control system for monitoring and controlling the volume of water dispensed by the sump jet it does not disclose the provision of a capacitance sensor which detects a first capacitance value when a first amount of water is in the sump and a second capacitance value when a second volume is in the sump.
	Hall teaches a smart toilet system comprising a sump (506) with capacitive (C5 L30-31) sensors (508/510/512) monitoring the water level in the sump (C5 L35-38), the sensors detecting 
	It would have been obvious to one of ordinary skill in the art to provide a capacitance sensor monitoring the sump, as taught by Hall, to create a more efficient system which uses only the required amount of flush water for each flush.

 Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record does not disclose or reasonably teach the formation of a tankless toilet with a rim and sump, a rim supply conduit and sump jet supply conduit connecting a water source to a rim jet and a sump jet, the rim supply conduit controlled by a rim valve and the jet supply conduit controlled by a jet supply valve, a capacitance sensor actively monitoring the water amount in the sump during a flush and closing the jet supply valve when it determines the water level in the sump has dropped to or below a predetermined value during a flushing action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0010322 (Grover) is a toilet system which uses sensors to monitor the volume of water in a sump to determine how large of a flush to enact and to monitor for an overflow scenario but does not actively monitor for a water level in the sump dropping to or below a preset value to actively shut off a sump jet.
US 2018/0030710 (Hall2) is a tankless toilet comprising a sump and capacitive sensors monitoring the sump area, however the sensors monitor for a blockage assembly and control sump jets to activate to break up such a blockage. The sensors are not actively monitoring an amount of water in the sump, do not monitor for a decreased water volume/level in the sump during a flush and do not close the sump jets in response to such a measurement.
US 8,185,977 (Seibt) is a toilet system which monitors the level of fluid in a drain to determine how long a drain should be opened for a flush however this system establishes a set flush time based on measurements taken before flushing and does not actively monitor the drain levels during the flush to then take an action to close a sump jet valve.
US 9,957,705 (Hall3) is a toilet comprising capacitance sensors for monitoring water in a toilet bowl however it does not explicitly monitor water levels in a sump and does not control a sump jet valve to close when a water level in the sump drops to or below a set level. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/            Examiner, Art Unit 3754 

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754